DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.


Response to Amendment
	In the amendment filed 4/12/2021, claims 1-7, 9, 11-17, 19, 21-27, 29, and 31-32 have been amended. Claims 33-35 have been added. The currently pending claims considered below are claim 1-35.
Information Disclosure Statement
	Initialed and dated copies of Applicant’s IDS form 1449 filed 10/23/2020, is attached to the instant office action.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of records, Choi et al (US Publication 2016/0092535) and Welton et al. (US Patent 9,805,092) teach analogous art to the instant application, that of performing parallel processing of distributed queries. Choi more specifically teaches providing parallel processing of database operation requests utilizing maintained query execution plans associated with sessions. Welton more specifically teaches maintaining a catalog server for query sessions mapping node information when performing parallel processing of queries. However, after careful consideration of the claim amendments and response (pages 2-25) filed on 4/12/2021 and the after final arguments set forth on 3/11/2021, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Choi in view of Welton teaching performing parallel processing of distributed queries utilizing stored execution plans associated with session information and a catalog server storing session information providing mapping between nodes, but does not explicitly indicate a lookup structure accessed to identify matching a parallelization work request and parallelization resource from first and second parallelization resources associated with configuration data for saved session state information for reusing matching saved session state 
The feature of matching parallelization resources is disclosed in claim 1, that recites “accessing the lookup structure to identify a matching parallelization resource from the first and the second parallelization resources to process the parallelization work request based at least in part upon a match between the first or the second saved session state and the work request; assigning a matching parallelization resource that corresponds to a matching saved session state to process the parallelization work request;”, and similarly in claims 11 and 21. Consequently, independent claims 1, 11, and 21 and dependent claims 2-10, 12-20, and 22-35 are allowable over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US Publication 2017/0329835 A1)
Pan (US Publication 2019/0361996 A1)
Welton (US Patent 10,120,900 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168